Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/21/2021 regarding the previous 103 rejection under have been fully considered but they are not persuasive.
Applicant argues modified Haremaki, and more particularly, that Haremaki ’60 does not teach the limitation of “wherein the extended direction and the retracted direction are perpendicular to the rotary axis and the closable opening of the cleaning tank positioned in the cleaning station”.
Examiner respectfully disagrees.  Examiner requires clarification regarding this limitation, particularly to what is meant by being perpendicular to an opening (see 112(b) rejection).  To Examiner’s best understanding, an opening would be three-dimensional and not simply planar, so Examiner is not clear how the claimed limitations would or would not differentiate over modified Haremaki.  Why would Haremaki ‘60’s carrying-in-and-out port 7b not be considered to also be occurring in the front/rear direction (see Haremaki ‘60’s Figures 3, 5, 9a, cleaning bath 7, carrying-in-and-out port 7b, shutter 71)?  Clarification required.   



Claim Objections
Claims 3-8, 24-25 objected to because of the following informalities:  the claims recite “when viewing the areas from the rotary axis”.  Examiner considers “from the rotary axis” should be rephrased to “along the rotary axis” (presuming this is what Applicant intended).  Appropriate correction is required.
Claim 25 objected to because of the following informalities:  add a colon after “wherein” on line 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotating device” in claims 1 & 23, “nozzle moving device” in claims 1 & 23, and “shutter moving device” in claims 1 & 23.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “rotating device” in claims 1 & 23 under 112(f) interpretation to correspond with the following structure: a circular table (see Applicant’s specification, [0043]).  

Examiner has interpreted “nozzle moving device” in claims 1 & 23 under 112(f) interpretation to correspond with the following structure: a movable arm/support (see Applicant’s Figures 1 & 3, turret 13, nozzle moving device 14, nozzle 15).

Examiner has interpreted “shutter moving device” in claims 1 & 23 under 112(f) interpretation to correspond with the following structure: a driving cylinder and associated attachments/brackets (see Applicant’s Figure 3, shutter moving device 38, driving cylinder 38a, bracket 38b.  specification, [0046]).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 23 introduce “a plurality of cleaning tanks”, but then make reference to “the cleaning tank” throughout the remainder of each claim.  Additionally, dependent claims 2, 9-14, & 22 also recite “the cleaning tank”.  
Claims 1 & 23 recite “wherein the extended direction and the retracted direction are perpendicular to the rotary axis and the closable opening of the cleaning tank positioned in the cleaning station”.  Examiner is not clear to this limitation, and more particularly, “perpendicular to…the closable opening”.  Examiner considers an opening can be construed as three-dimensional (e.g. the opening is not simply a plane).  Clarification required.  

Examiner’s Comment
Examiner requires clarification regarding “perpendicular…to the closable opening”.  
To advance prosecution, Examiner has cited the following which may be pertinent to claims 1 & 23:
Tsukazaki (US 5368649) teaches a washing apparatus which uses cylinder(s) to press a cover/lid closed (see Figure 2, lid plate 16, closing cylinder 17. Column 6, lines 24-28).  


Examiner also notes the following:

Regarding claim 23, Examiner had previously cited Mitsue (see Mitsue’s Figure 2, shutter 27, cylinder 28, insertion port 113, packing 114.  Machine translation, [0030]-[0031]).  Mitsue appears to use a bracket to affix the rod of cylinder 28 to the shutter 27.  While Mitsue does not teach the recited guide shaft, it appears that the guide shaft would be read upon by a duplication of parts of the cylinder rod(see 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718